DETAILED ACTION
This is the final office action on the merits in response to the RCE application filed on 11/26/2020. 
Claim 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-3, 5, 7-10, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika).
With respect to claim 1, 13, 17, 19 and 20:
Letourneau teaches:
generating a smart contract based at least in part on a schema and provided information; causing the smart contract to be deployed on a ledger as a smart contract ledger instance. (Claim 1)(the applicant is reminded that “causing the smart contract to be deployed …” merely describes intended result/use of generating smart contract, hence do not move to distinguish over prior art)
creating a smart contract based at least in part on a schema and provided information; communicating the smart contract to a ledger such that the smart contract is deployed on a ledger as a smart contract ledger instance. (Claim 13)
causing a smart contract to be stored on a ledger as a smart contract ledger instance. (Claim 17) (the applicant is reminded that “causing a smart contract to be stored on a ledger as a smart contract ledger instance, hence do not move to distinguish over prior art)
generating a smart contract based at least in part on a schema and provided information. (Claim 19)

wherein the smart contract includes a first contractual agreement agreed upon by at least two counterparties. (The term "smart contract" may refer to computer protocols and code that facilitate, verify, or enforce the negotiation or performance of a contract, or that obviate the need for a contractual clause. Smart contracts typically utilize a user interface and often emulate the logic of a contractual clause. Alternatively, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network. To utilize the systems and methods of the present disclosure, 
wherein the smart contract includes a first contractual agreement agreed upon by at least two counterparties
receiving a unique address associated with the deployed smart contract ledger instance. (Claim 1)
receiving the address associated with the deployed smart contract ledger instance, wherein the address associated with the deployed smart contract ledger instance is a unique address. (Claim 13)
receiving a unique identification associated with the smart contract ledger instance. (Claim 17)
 (The transaction message sent to each user terminal trader may be encrypted and may include information, including but not limited to, (1) a trade identifier, self-generated by the central processing server, and unique to the trade. See at least Paragraph [0087])
wherein the first contract cryptlet is associated with the smart contract ledger instance; responsive to a state change associated with the first contract cryptlet, communicating an update to the smart contract ledger instance. (Claim 1)
wherein the first contract cryptlet is associated with the smart contract ledger instance; communicating an update to the smart contract ledger instance responsive to a state change associated with the first contract cryptlet. (Claim 13)
wherein the first contract cryptlet is associated with the smart contract ledger instance; updating to the smart contract ledger instance based on communication from the first contract cryptlet. (Claim 17)
wherein updating the smart contract ledger instance includes communicating a state change in the first contract cryptlet to the smart contract ledger instance. (Claim 20)
wherein the first contract cryptlet is associated with the smart contract ledger instance” represents non-functional descriptive material as the description(s) do not affect the recited positively step(s)/function(s) of the device)
Letourneau does not teach the following, however Melika teaches:
determining a first mapping, wherein the first mapping is a mapping between a first contract cryptlet and a mapped entity, such that the mapped entity is at least one of another smart contract or another cryptlet, and such that the mapping enables messages to be routed between the first contract cryptlet and the mapped entity: generating a cryptlet binding for the first contract cryptlet such that the cryptlet binding includes at least one binding, such that at least one of the at least one binding includes the first mapping; sending the cryptlet binding to the first contract cryptlet. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user 
With respect to claim 2:
Melika further teaches wherein the cryptlet binding further includes at least a second binding, and wherein each binding in the cryptlet includes a mapping between the first contract cryptlet and at least one of a smart contract, another cryptlet, or a public key that is associated with a counterparty to the smart contract. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user 
With respect to claim 3:
Melika further teaches wherein the cryptlet binding represents at least one of properties or rules for the first contract cryptlet. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027])
With respect to claim 5:
Letourneau further teaches wherein the cryptlet binding includes a mapping to a utility cryptlet that presents and attests to a value of particular market data. (Once the message has been received from the remote exchange, the message may be validated 804. The message may be validated when (1) the order number is equal to the bid order number; (2) the amount of Type 
With respect to claim 7 and 18:
Letourneau further teaches wherein the unique address associated with the deployed smart contract ledger instance is a unique identifier of the smart contract ledger instance. (The transaction message sent to each user terminal trader may be encrypted and may include information, including but not limited to, (1) a trade identifier, self-generated by the central processing server, and unique to the trade. See at least Paragraph [0087]).
Claim 18, a processor-readable storage medium with the same scope, is rejected.
With respect to claim 8:
Letourneau further teaches wherein the ledger is stored on a datastore. (Alternatively, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network. See at least Paragraph [0051]).
With respect to claim 9:
Letourneau further teaches wherein the datastore is stored on a blockchain. (Alternatively, the trade matching specifications and instructions may be embedded in the block chain of an existing or dedicated network, such as a smart contract, similarly to the smart contracts of the Ethereum network. See at least Paragraph [0051]).
With respect to claim 10 and 14:
wherein generating a smart contract based at least in part on the schema and the provided information is done after receiving a contract request to make a new contract. (The first stage in the process of the transfer of digital assets using a localized de-centralized escrow service on a user terminal occurs when a trader issues or requests a trade order. See at least Paragraph [0079]).
Claim 14, a method with the same scope, is rejected.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika), and further in view of Saur et al. (US 20180145836 A1; hereinafter, Saur).
With respect to claim 4:
Letourneau in view of Melika does not teach wherein the first contract cryptlet executes in an enclave, and wherein the enclave is a private, tamper-resistant execution environment that is secure from external interference. However, Saur teaches wherein the first contract cryptlet executes in an enclave, and wherein the enclave is a private, tamper-resistant execution environment that is secure from external interference. (The process of FIG. 3 may begin with validator application 32 performing one or more setup operations. In particular, as shown at block 310, the setup operations include using KPM 33 to generate an originator ID for validator 20. Specifically, validator application 32 launches KPM 33 in a secure enclave in TEE 56, and KPM 33 then uses a secure execution entity (such as an instruction or microcode) from processor 22 to generate a key pair based on root key 50. See at least Paragraph [0030]). It would be appreciate that secure enclave is private and tamper-resistant. 
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika), and further in view of Boccon-Gibod et al. (US 20110314271 A1; hereinafter, Boccon-Gibod).
With respect to claim 6:
Melika further teaches wherein the first contract cryptlet includes logic that is configured to implement the smart contract in conjunction with the cryptlet binding. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027])
Letourneau in view of Melika does not teach wherein the first contract cryptlet is a software component that inherits from base classes and implements interfaces that provide cryptographic primitives and integrations for distributed trust applications. However, Boccon-Gibod teaches wherein the first contract cryptlet is a software component that inherits from base classes and implements interfaces that provide cryptographic primitives and integrations for distributed trust applications. (From these basic primitives, higher-level functions can be implemented that may provide consistent behavior across different underlying hardware architectures. For example, in some embodiments, the basic security capabilities of the underlying platform might include a secret device key (e.g., a symmetric or asymmetric secret device key), basic cryptographic primitives, and/or an integrity protected bootstrap.See at least Paragraph [0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by the technique as disclose by Boccon-Gibod to improve security as suggested by Boccon-Gibod to implement a secure and robust system in Paragraph [0021]. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into a similar invention.
Claim 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 20160092988 A1; hereinafter, Letourneau), and further in view of Melika et al. (US 20150332224 A1; hereinafter, Melika), and further in view of Freudenberger et al. (US 20030093780 A1; hereinafter, Freudenberger).
With respect to claim 11 and 15:
Melika teaches the actions further comprising: after receiving the contract request, […], and causing the first contract cryptlet to begin execution. (A user can register with a bitcoin service provider, such as the bitcoin DNS service, and use the service provider to send and/or receive bitcoins using bitcoin hostnames of the users. Further, the users may link their bitcoin hostnames or address with their user accounts of social networks, such as Twitter, to send and/or receive bitcoins using their user identifications (IDs) of their social network user accounts. For example, a user "A" may send bitcoins to user "B" in Twitter by tweeting bitcoins to the Twitter user ID of user "B". The bitcoin service provider would the resolve the mapping of the bitcoin hostnames/Twitter IDs to the bitcoin address of the sender and the recipient and facilitate the exchange of bitcoins accordingly. See at least Paragraph [0027])
Letourneau in view of Melika does not teach fetching the cryptlet binary for the first contract cryptlet. However, Freudenberger teaches fetching the cryptlet binary for the first contract cryptlet. (As is generally known, computers are used to manipulate data under the control of software. Software is typically written in a high level programming language such as C, which is then compiled by a compiler program into binary machine language. See at least Paragraph [0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know when the computer running programs, the code would be complied into binary as suggested by Freudenberger this technique is generally known. It would have been recognized that the application of the technique would have yielded predictable results because the 
Claim 15, a method with the same scope, is rejected.
With respect to claim 12 and 16:
Melika further teaches the actions further comprising: receiving, from the first contract cryptlet, a request for information; making a request for the information; and receiving the provided information in response to the request for the information. (To perform transactions, e.g., send and/or receive bitcoins, using the social network user account and the bitcoin service provider, the user can link his social network user account with the bitcoin service provider so that the bitcoin service provider can identify the user when a user issues a request from the social network application. The linking can be performed in various ways. For example, the user can specify his social network user account to the bitcoin service provider, e.g., in the user profile of the user with the bitcoin service provider. The bitcoin service provider can then send a verification code to the user, e.g., as a text on the user's phone, a tweet to the user's Twitter account, etc., for authenticating the user account. See at least Paragraph [0028])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685